Case: 1:18-cv-00302-SJD-KLL Doc #: 38-1 Filed: 08/07/19 Page: 1 of 1 PAGEID #: 92

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DISVISION
Brendon Schoonover, : Case No. 1:18 cv 00302
Plaintiff, : Judge Susan J. Dlott

Magistrate Judge Karen L. Litkovitz
VS.

Sheriff Rogers, et al.
Defendants.
ORDER

This matter is before the Court on Defendants’ Motion for Leave to Depose Third-Party
Witness Clinton Waters (ECF No. 38). For the reasons stated in the Motion, and for good cause
shown, Defendants’ Motion for Leave to Depose Third-Party Witness Clinton Waters is hereby
GRANTED. In accordance with Fed. R. Civ. P. 30(a)(2)(B), the Court grants Defendants leave to
depose Mr. Waters at Toledo Correctional Institution on September 3, 5, 11 or 12, 2019.

IT IS SO ORDERED.

3/819 Fizsn X° Zpthiwe

Date KAREN L. LITKOVITZ ail
UNITED STATES MAGISTRATE JUDGE

 
